Citation Nr: 1146642	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  04-10 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right pelvic disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to December 1980 and in the United States Army Reserve from January 1982 to June 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a right pelvic fracture.

The Board remanded the claim in June 2005 and August 2010.

The Veteran testified at two hearings conducted by two different Veterans Law Judges (VLJs), in Washington, DC.  The first was conducted in March 2005 by a VLJ who is now retired, and therefore no longer employed at the Board.  In August 2009, the Board informed the Veteran of this and provided him with an opportunity for another hearing.  He chose to have another hearing which was held in May 2010 in Washington, DC, before Kathleen K. Gallagher, a VLJ who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

In its June 2005 remand, the Board noted that, in an August 1999 statement, the Veteran requested that his claim for service connection for his right knee be reconsidered but that the RO had not taken action on his request.  Accordingly, this issue was referred by the Board in June 2005 to the Agency of Original Jurisdiction (AOJ) for adjudication.  No action was taken.  This matter was again referred for AOJ/RO adjudication in August 2010.  Unfortunately, this matter has yet to be addressed by the RO.  Therefore, the issue of entitlement to service connection for a right knee disorder is AGAIN referred to the RO for appropriate action.

The Board also observes that, at his May 2010 hearing, the Veteran raised claims for entitlement to service connection for a gastrointestinal disorder (to include GERD (gastroesophageal reflux disease); gastritis; and a hiatal hernia) secondary to his taking pain medications and for a bowel/bladder disorder secondary to his now service-connected low back condition.  The Board referred these matters for AOJ adjudication in August 2010.  These issues too have not been adjudicated by the AOJ/RO, and therefore, the Board does not have jurisdiction of them.  Therefore, the issues of entitlement to service connection for a gastrointestinal disorder and for a bowel/bladder disorder secondary to his now service-connected low back condition are AGAIN referred to the RO for appropriate action.


FINDING OF FACT

There is clear and unmistakable evidence demonstrating that the Veteran's right pelvic disorder existed prior to his entry into active military service; however, the evidence does not clearly and unmistakably show that the Veteran's pre-existing right hip disorder was not aggravated by military service.


CONCLUSION OF LAW

A pre-existing right pelvic disorder was aggravated during military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Because the claim for a right pelvic disorder on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Factual Background/Laws and Regulations/Analysis

The Veteran has contended that he is entitled to service connection for a right pelvic disorder because this condition pre-existed his military service and was aggravated therein.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for a right pelvic disorder should be granted.  The record shows that the Veteran has claimed to have been involved in a pre-service MVA accident, at which time, he suffered a fractured pelvis.  Since a pelvic disorder was not shown on the October 1977 service entrance examination report, the Veteran is presumed sound as to a pelvic disability and whether there is clear and unmistakable evidence to rebut the presumption of soundness is a legal question.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

During the March 2005 hearing before the Board, the Veteran testified that he incurred a pelvic fracture in an accident occurring in 1976.  See page 23 of hearing transcript.  He added that he could not distinguish between the symptoms he experiences from his pelvic disorder and those from his now service-connected right hip disorder.  See page 24 of transcript.  

The Veteran was afforded a VA examination in May 2009.  The examiner rendered a diagnosis of residuals of pelvic fracture bilateral pubic rami, right acetabulum and right iliac wing.  The examiner stated the opinion that this diagnosis was at least as likely as not service connected.  However, as observed by the Board in August 2010, it was not clear from the report whether this diagnosis constituted a current disability separate and apart from the residual hip disability, for which service connection was granted by the Board at that time.  

The Board remanded this matter in August 2010 so that the Veteran could be afforded another VA examination to determine the nature of a current pelvic disorder, if any, that was separate from his service-connected hip disability, to include residuals of avascular necrosis of the femoral head, status post surgical total hip arthroplasty.  This examination took place in November 2010.  

The November 2010 VA examination report shows that the examiner thoroughly reviewed the Veteran's claims file and medical history and cited to both in-service and post-service medical record findings.  Following a physical examination, the VA examiner diagnosed the Veteran with residuals of pelvic fracture involving the bilateral pubic rami, right acetabulum and right iliac wing.  He also provided a diagnosis concerning the Veteran's service-connected right hip.  The examiner added that there was "much medical evidence supporting the finding of pre-existing pelvic disorder in the service treatment record, multiple dates of treatment refer to this prior fracture."  The examiner cited to specific medical records in support of his statement.

The examiner also indicated that

It is my opinion that there was an increase in the severity of the veteran's right hip and pelvic condition while he was in service due to the nature of his basic training and therefore it is my opinion that the right hip is at least as likely as not related to the veteran's conditions noted in service.  (Emphasis added.)

Additionally, the VA examiner in November 2010 commented that

With respect specifically to the pelvic condition, I cannot determine without resort to mere speculation whether there is any clear residual disability currently present distinct and separate from the hip.  I say this because the veteran is already post surgical hip replacement.  The veteran's prosthetic hip is connected to his pelvis.  It is impossible to separate out the veteran's symptomatic complaints as well as the veteran's physical examination and delineate which pains or which part of the exam are related to pelvic fractures or related to the specific avascular necrosis of the hip.  It is just not medically possible to do this and therefore I cannot determine any further opinions on this matter without resorting to mere speculation.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011). 

Despite the "speculation" language used by the VA examiner in November 2010, the Board concludes that this aspect of the opinion substantially complied with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  This is so because it is clear from the detailed examination report in this case that the examiner evaluated the "procurable and assembled data" and provided reasons for his opinion that showed his consideration of all pertinent and available medical facts.  Jones.  For example, as quoted above, the examiner in November 2010 adequately explained his/her medical reasoning, based upon the facts of the case, why the specifically requested opinion could not be answered without "resorting to mere speculation."

Although the November 2010 VA examiner did not precisely respond to the aspect of the medical question posed as part of the Board's August 2010 remand--specifically, whether an increase in the severity of the Veteran's disability during active service, if any, was "beyond the natural progression of the disorder," the examiner determined that the Veteran did have a pre-existing pelvic disorder ("much medical evidence supporting the finding of pre-existing pelvic disorder in the service treatment records, multiple dates of treatment refer to this prior fracture") which increased in severity during service.  Therefore, the presumption of aggravation is raised in this case, and the record here does not include either clear and unmistakable evidence of no aggravation or evidence that the Veteran's pelvic disorder was due to the natural progression of the disorder.  As such, rather than remand this matter again to seek another medical opinion, the Board observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Since the presumption of aggravation now runs in favor of service connection for a right pelvic disorder, the Board will not remand the matter again to have the examiner state whether any such increase in severity during service was due to the natural progress of the disease.

In addition, the Board notes that, when it is not possible to separate the effects of a non-service-connected condition (here, pelvic condition) from those of a service-connected disorder (the service-connected right hip disorder), reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability when rating the service-connected disorder for compensation purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102.  In this case, since the examiner stated that it was "impossible to separate out the veteran's symptomatic complaints . . . and delineate which pains or which part of the exam are related to pelvic fractures or related to the specific avascular necrosis of the hip", any symptoms resulting from the pelvic fracture would be considered in rating the service-connected right hip disorder compensation purposes.  

Thus, in granting this claim, the Board finds that while there is clear and unmistakable evidence demonstrating that the Veteran's right pelvic disorder existed prior to his entry into active military service, there is not a showing of evidence which clearly and unmistakably demonstrates that the Veteran's pre-existing right pelvic disorder was not aggravated by military service.  Therefore, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for a right pelvic disorder is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


